                                                                           United States District Court
                                                                             Southern District of Texas
                  IN THE UNITED STATES DISTRICT COURT                           ENTERED
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                            November 29, 2018
                            HOUSTON DIVISION
                                                                             David J. Bradley, Clerk
JANE ROE,                                §
                                         §
                  Plaintiff,             §
                                         §
v.                                       §           CIVIL ACTION NO. H-18-2850
                                         §
CYPRESS-FAIRBANKS INDEPENDENT            §
SCHOOL DISTRICT,                         §
                                         §
                  Defendant.             §



                      MEMORANDUM OPINION AND ORDER

        Plaintiff, Jane Roe, brings this action against defendant, the

Cypress-Fairbanks     Independent        School        District     ("CFISD"),         for

violation of Title IX of the Education Act of 1972,                        20 U.S.C.

§    1681, and for violation of civil rights guaranteed by the Equal

Protection Clause of the Fourteenth Amendment to the United States

Constitution under 42 U.S.C.        §§    1983 and 1988.            Plaintiff seeks

compensatory    and   punitive     damages,          interest,    costs    of    court,

attorney's fees, statutory/civil penalties, and such other relief

available as the court deems appropriate.                Pending before the court

is Defendant's Motion to Dismiss Plaintiff's Section 1983 Claim

("Defendant's M/D")    (Docket Entry No.9), Plaintiff's Opposition to

Defendant's Motion to Dismiss Plaintiff's Section 1983 Claim in

which plaintiff requests leave to amend her complaint ("Plaintiff's

Opposition")     (Docket   Entry   No.       11) ,    and    Defendant's    Reply        to

Plaintiff's Opposition to Defendant's Motion to Dismiss Plaintiff's

Section 1983 Claim ("Defendant's Reply")                    (Docket Entry No. 12).

For the reasons stated below, defendant's motion to dismiss will be

granted, and plaintiff's request for leave to amend will be denied.
                                    I.     Standard of Review

        Defendant CFISD seeks dismissal of the claim that plaintiff

has     asserted       under    42        U.S. C.      §    1983    for    violation        of    rights

protected        by    the     Equal           Protection      Clause        of     the    Fourteenth

Amendment for failure to state a claim for which relief may be

granted under Federal Rule of Civil Procedure 12(b) (6).                                        Rule 8 of

the     Federal       Rules     of       Civil       Procedure       requires        a    plaintiff's

pleading to           contain "a short and plain statement of the                                      claim

showing that the pleader is entitled to relief."                                         Fed.    R.    Civ.

P. 8 (a) (2).        A Rule 12 (b) (6) motion tests the formal sufficiency of

the pleadings and is "appropriate when a                                  defendant attacks the

complaint because it fails to state a legally cognizable claim."

Ramming v. United States, 281 F. 3d 158, 161 (5th Cir. 2001), cert.

denied, 122 S. Ct. 2665 (2002).                        The court must accept the factual

allegations of the complaint as true,                              view them in a light most

favorable to the plaintiff, and draw all reasonable inferences in

the plaintiff's favor.                   Id.    To defeat a motion to dismiss pursuant

to Rule 12(b) (6), a plaintiff must plead "enough facts to state a

claim to relief that is plausible on its face."                                      Bell Atlantic

Corp.    v.   Twombly,         127 S.          Ct.   1955,    1974        (2007).        "A claim has

facial plausibility when the plaintiff pleads factual content that

allows     the       court     to    draw        the       reasonable       inference           that    the

defendant       is    liable        for    the misconduct            alleged."            Ashcroft       v.

Iqbal, 129 S. Ct. 1937, 1949 (2009)                          (citing Twombly, 127 S. Ct. at


                                                     -2-
1965).       "The plausibility standard is not akin to a                            'probability

requirement,' but it asks for more than a sheer possibility that a

defendant has acted unlawfully."                       Id.   (quoting Twombly, 127 S. Ct.

at   1965).          "Where         a   complaint      pleads   facts      that     are   'merely

consistent with'                 a defendant's liability,         it 'stops short of the

line       between         possibility        and    plausibility       of    entitlement     to

relief.'"          Id.      (quoting Twombly, 127 S. Ct. at 1966).                    Moreover,

courts do not accept as true legal conclusions. "[R]ecitals of the

elements       of      a    cause       of   action,      supported   by     mere    conclusory

statements, do not suffice."                     Id. at 1950.


                           II.     Plaintiff's Factual        ~legations


       Plaintiff alleges that on or about March 10, 2014, when she

was 14 years old and enrolled as a student at Cypress Creek High

School, her boyfriend, who was another student, sexually assaulted

her in a stairwell at the school. 1                       Plaintiff alleges that when she

sought treatment at a hospital, the hospital contacted the CFISD

Police Department ("CFPD"), because the sexual assault occurred on

a CFISD campus,                  and that the next day her mother reported the

assault       to    Cypress         Creek     Assistant      Principal       Carol    Gibson. 2

Plaintiff alleges the injuries caused by the assault required two


       1
      Plaintiff's Original Complaint and Jury Demand ("Plaintiff's
Complaint"), Docket Entry No. 1, pp. 9-11 <n<n 39-47.     All page
numbers for docket entries refer to the pagination inserted at the
top of the page by the court's electronic filing system, CM/ECF.
       2
           Id. 11   <:II   50.

                                                    -3-
surgeries,                 weeks                  of        wound       care,          permanent       scarring       and

disfigurement,                    and long-term effects to her reproductive health

that are still unknown. 3

        Plaintiff                  alleges                  that     she     and       the    perpetrator      began    a

tumultuous "boyfriend and girlfriend" relationship in 2011 when

they were both in eighth grade, that the perpetrator admitted the

March        2014         assault                     to    Cypress         Creek      administrators,        but    that

defendant                took        no         action           against      the      perpetrator. 4         Plaintiff

alleges           upon      information                       and belief              that    the   assault    was    not

recorded or reported as required by the Texas Education Agency

("TEA")           as       part               of           CFISD's     submission             of    Public    Education

Information Management System ("PEIMS") data nor was it included in

CFISD's response to the United States Department of Education's

Civil Rights Data Collection. 5                                       Plaintiff alleges that apart from

briefly questioning her during her initial hospitalization,                                                           the
                                                                                  6
CFPD did not investigate the assault,                                                 that when she returned to

school CFISD took no measures to protect her from harassment and

retaliation,                and             that           she     missed      days      of    instruction,      failed

multiple classes                            in the           spring semester of 2014,                   and attended

summer school to catch up. 7



        3
            Id. at 11-12                     <j[<j[   51-53.
        4
            Id. at 9            <J[<J[      36-37, and 12             <j[   57.
        5
            Id. at 12              <j[<J[    58-59.
        6
            Id.    <j[    60.
        7
            Id. at 13              <J[      61.

                                                                     -4-
     Plaintiff alleges that when she returned to Cypress Creek for

the 2014-15 school year,                          the perpetrator remained at the school,

and repeatedly made threatening gestures to her and accused her of

trying     to          have         him     arrested. 8           Plaintiff   alleges   that     the

perpetrator's proxies bullied her,                                both in person at school and

online through social media. 9                          Plaintiff alleges that she was also

harassed by a teacher, and that she failed to make two sport teams

on which she had played the previous year. 10                             Plaintiff alleges that

both she and her mother reported the harassment and retaliation by

both students and the teacher to Cypress Creek administrators, but

that the defendant failed to take any action to investigate her

complaints,            to stop the harassment or to remedy its affects . 11

Plaintiff alleges that the harassment included social media posts

encouraging her to kill herself,                               and that on June 30,     2015,    she

intentionally overdosed on Benadryl while being harassed by fellow

students. 12

      Plaintiff              alleges             the   due   to    the   hostile   environment    at

Cypress Creek,               she withdrew from CFISD and enrolled in school in

Indiana,       where her father lived,                         for the 2015-16 school year. 13



     8
         Id.   <J[     62.
     9
         Id.   <J[     64.

     lord.       <J[   65.
     11
          Id. at 13-14               <J[   66.

     12Id. at 14              <J[   67.

     13Id.       <J[   68.

                                                         -5-
However,         wanting          to        return       to    Houston         to     live       with   her

grandparents,             her    mother,          and    her   younger         siblings,         plaintiff

attempted to return to Cypress Creek in March of 2016 during the

spring of her junior year. 14                          Plaintiff alleges that because the

perpetrator and other students who had harassed her were still

students        at       Cypress           Creek,      after   only       a     few      weeks    she   was

overwhelmed and unable to continue attending school.                                             Plaintiff

alleges that when her mother met with school personnel to discuss

her concerns about the plaintiff, school personnel made no effort

to investigate,               to address her concerns,                   or provide any support

services to her.                Instead, school personnel encouraged plaintiff's

mother     to          withdraw           her   from    school     and        to    designate      on   the

withdrawal form that plaintiff going to be home schooled. 15



                                                III.    Analysis

     Plaintiff asserts that defendant is liable for violation of

Title IX of the Education Act of 1972, 16 and the Equal Protection

Clause      of          the     Fourteenth             Amendment      to        the      United     States

Constitution made actionable by 42 U.S.C.                             §       1983. 17    Defendant




     14
          Id.    '][   69.
     lsid.       '][   70.

     16Id. at 16-18              ']['][    81-92.
     17Id. at 18-21              ']['][    93-107.

                                                        -6-
     moves      to  dismiss    Plaintiff's   Section   1983/Equal
     Protection claim because         (i)  Plaintiff's factually
     unsupported conclusions that the [defendant] violated her
     constitutional rights do no satisfy the standards for
     governmental liability set forth in Monell v. New York
     City Department of Social Services, [98 S. Ct. 2018,]
     ( 197 8) ; and ( ii) Plaintiff pleads no facts suggesting
     that the      [defendant]   treated her differently than
     similarly situated students because of her gender. 18

Defendant also argues that plaintiff's "claim for punitive damages

is . . . barred as a matter of law." 19       Plaintiff responds that she

has alleged sufficient      facts   to    support   a   plausible     claim for

violation of her right to equal protection, 20 and that she makes no

claim for punitive damages. 21   Plaintiff contends that her complaint

also alleges     a   substantive due process        claim under the      state-

created danger theory, and seeks leave to file an amended complaint

should the court disagree. 22



A.   Applicable Law

     To state a claim under § 1983, plaintiff must              (1)    allege a

violation of a right secured by the Constitution or laws of the

United States and (2) demonstrate that the alleged deprivation was

committed by a person acting under color of state law.                 Moore v.

Willis Independent School District,         2 33 F. 3d 8 71,   874    (5th Cir.

     18
          Defendant's M/D, Docket Entry No. 9, p. 7.
     19Id.


     20
          Plaintiff's Opposition, Docket Entry No. 11, pp. 2, 15-27.
     21
      Id. at 31 (asserting that "[t] he reference to punitive
damages in the closing paragraph and prayer of her Complaint was
inadvertent").
     22
          Id. at 27-31.

                                    -7-
2000).        In Monell the Supreme Court held that municipalities and

other        local   government   entities     such    as   school    districts   are

"persons" subject to suit under 42 U.S.C.                   §   1983, but that such

entities cannot he held liable on a                   respondeat superior basis,

i.e., a local government cannot be held liable simply because one

of its employees violated a person's federal rights.                   98 S. Ct. at

2021-22.        For a local governmental entity to be held liable under

§    1983,     the entity itself must cause the violation through its

policies,       customs,    or practices.      Id.    at 2037-38     ("[I]t is when

execution of a government's policy or custom, whether made by its

lawmakers or by those whose edicts or acts may fairly be said to

represent official policy, inflicts the injury that the government

as    an entity is         responsible   under §      1983.").       Absent   such an

official policy, custom, or practice, a municipality may only be

held liable if the discriminatory practice is "so permanent and

well settled as to constitute a 'custom or usage' with the force of

law."        Adickes v. S.H. Kress & Co., 90 S. Ct. 1598, 1614 (1970).



B.      Application of the Law to the Alleged Facts

        1.      Plaintiff Fails to Allege Facts that Support a Plausible
                Claim for Violation of a Constitutional Right

        Plaintiff argues that her complaint alleges sufficient facts

to support plausible claims for violation of her rights to equal

protection and substantive due process.



                                         -8-
                 (a)        Plaintiff Fails to Allege Sufficient Facts                                 to
                            Support a Plausible Equal Protection Claim

        Plaintiff's           Second     Cause        of     Action    asserts          a   claim     for

violation the Equal Protection Clause of the Fourteenth Amendment. 23

The Equal Protection Clause provides that "No State shall .

deny to any person within its jurisdiction the equal protection of

the    laws."          United States Constitution Amend.                         XIV.        The Equal

Protection        Clause        requires        that       similarly    situated            persons    be

treated alike.              City of Cleburne, Texas v. Cleburne Living Center,

Inc.,        105 S. Ct.       3249,     3254    (1985).        To state a claim under the

Equal Protection Clause and § 1983, a plaintiff "must allege .

that [s]he received treatment different from that received by other

similarly        situated        individuals           and    that    the    unequal         treatment

stemmed from a discriminatory intent."                          Priester v. Lowndes County,

354 F.3d 414, 424              (5th Cir.), cert. denied, 125 S. Ct. 153 (2004)

(quoting Taylor v. Johnson, 257 F.3d 470, 473 (5th Cir. 2001)                                         (per

curiam)) .              "A     discriminatory               purpose     'implies             that     the

decisionmaker               singled     out     a     particular       group       for       disparate

treatment and selected his course of action at least in part for

the    purpose         of    causing     its        adverse    effect       on   an     identifiable

group."'        Id.    (quoting Taylor, 257 F.3d at 473 (quoting Lavernia v.

Lynaugh,        845     F.2d     493,     496       (5th     Cir.    1988)).          "[P]urposeful

discrimination requires more than intent as volition or intent as


        23
             Plaintiff's Complaint, Docket Entry No. 1, pp. 18-21                               ~~    93-
107.

                                                     -9-
awareness        of      consequences.                         It      instead         involves        a

decisionmaker' s          undertaking a course of action because of,                                 not

merely     in     spite     of,        [the    action's]       adverse       effects         upon     an

identifiable group."               Iqbal,      129 S.    Ct.     at    1948     (citations           and

internal quotations omitted).                   "[A]n equal protection claim depends

on either identifying a class, Washington v. Davis,                                   []    96 S. Ct.

2040,     2047    []    (1976),        or showing that the aggrieved party is a

'class of one,'           Village of Willowbrook v.                   Olech,     []        120 S.    Ct.

1073, 1074 []           (2000)    [per curiam]."         Gil Ramirez Group, L.L.C. v.

Houston     Independent           School Group,         786    F.3d 400,         419        (5th Cir.

2015) .     An equal protection claim based on a "class of one" may

succeed        "where      the         plaintiff       alleges        that      she         has     been

intentionally treated differently from others similarly situated

and     that     there     is     no     rational      basis     for      the   difference            in

treatment."            Olech,    120 S. Ct. at 1074.                But "if the challenged

government        action        does     not   appear    to      classify       or     distinguish

between two or more relevant persons or groups, then the action -

even if irrational -              does not deny them equal protection of the

laws."     Johnson v. Rodriguez, 110 F.3d 299, 306 (5th Cir.), cert.

denied, 118 S. Ct. 559 (1997)                  (quoting Brennan v. Stewart, 834 F.2d

1248, 1257 (5th Cir. 1988)).                    "Thus, when [courts] are confronted

with a state action which does not so classify or distinguish, we

need not consider whether there is a                          'rational basis'               for that

action     because        such     state       actions     are      not    subject          to    Equal

Protection scrutiny."                  Id.

                                                -10-
        Defendant      argues    that        it   is    entitled     to    dismissal      of

plaintiffs' § 1983 equal protection claim because "Plaintiff pleads

no     facts     suggesting     that     [it]       treated    her   differently        than

similarly situated students because of her gender. " 24                          Defendant

argues that "several of Plaintiff's allegations complain that the

District allegedly failed to act with respect to all students -not

just     female      students," 25     and    "that     Plaintiff's        own   Complaint

suggests        that    the    District       was      not    actually     motivated      by

Plaintiff's gender, but was instead motivated, at least in part, by

a    desire     to   avoid    reporting      certain     information       to    the   Texas

Education Agency. " 26


        24
             Defendant's M/D, Docket Entry No. 9, p. 7.                   See also id. at
17-22.
        25
       Id. at 21 (citing Plaintiff's Complaint, Docket Entry No. 1,
pp. 20-21 ~~ 103-105 ("103. CFISD[] routinely failed to provide
victims of sexual assault and dating violence, including Roe, with
appropriate resources and failed to inform victims, including Roe,
of options for protective orders, school-based protective orders or
other measures reasonably available to ensure their safety.
105. CFISD's unlawful policies, practices, and/or customs included
the failure to educate CFISD students, including but not limited to
Roe and Perpetrator, on the dangers and consequences of dating
violence, sexual harassment, assault and retaliatory conduct.")).
        26
       Id. at 21 (citing Plaintiff's Complaint, Docket Entry No. 1,
pp. 14-15    ~ 71 ("Roe now believes that Cypress Creek personnel
were acting in the best interest of the campus and the District
with deliberate indifference to the continuing effects of the on-
campus sexual assault and retaliation she was suffering when they
facilitated her withdrawal.     Roe believes that the action was
driven out of concern that she would likely perform poorly on
upcoming state assessments and was taken to avoid having to report
her to the Texas Education Agency as a drop out - both of which
would have reflected negatively on Cypress Creek High School and
                                                     (continued ... )

                                             -11-
        Citing Shipp v. McMahon,              234 F.3d 907,         914   (5th Cir. 2000),

overruled        on    other       grounds,       McClendon    v.    City    of   Columbia,

Mississippi, 305 F. 3d 314 (5th Cir. 2002)                     (en bane)     (per curiam) ,

cert.        denied,   123    S.     Ct.   1355    (2003),    and Beltran v.         City of

ElPaso,       367 F.3d 299,        304-05     (5th Cir. 2004), plaintiff responds

that defendant's argument ignores circuit precedent concerning the

availability of a             claim under the          Equal    Protection Clause        for

intentionally discriminatory policies, practices and customs of law

enforcement with regard to domestic assault cases. 27 Asserting that

Alice L. v. Eanes Independent School District, No. A-06-CA-944-SS,

2007     WL     9710282      (W.O.     Tex.   March    15,     2007),     provides    better

guidance than the out-of circuit cases on which defendant relies,

plaintiff argues that she "alleges that she was injured by CFISD's

policy, custom and practice of failing to protect female victims of

dating violence and sexual assault." 28

        In Shipp, a woman sued a county sheriff and deputy sheriffs

alleging equal protection violations based on law enforcement's

failure to protect her from a brutal attack by her husband.                              The

police knew of the husband's propensity for violent behavior and

that he had threatened his wife.                      One of the defendants was the


        26
      ( • • • continued)
the District.")).
        27
             Plaintiff's Opposition, Docket Entry No. 11, pp. 22-27.
        28
      Id. at 25 (citing Plaintiff's Complaint, Docket Entry No. 1,
pp. 12-14 ~~ 55-58, 60, 62-66, and pp. 20-21 ~~ 96-98, 101-104).

                                              -12-
dispatcher who took the phone call reporting that the husband had

tracked the plaintiff down and dragged her away.                       The dispatcher

was    the   husband's mother.        She    hung       up   the    telephone    without

inquiring into the particulars of the incident and took no action

other than advising one other deputy.               By the time law enforcement

found the couple, the plaintiff had been raped and shot.                          Shipp,

234 F.3d at 909-11.

       The defendants filed a motion to dismiss arguing that they

were entitled to qualified immunity because the plaintiff failed to

plead that their actions violated clearly established law.                        Id. at

911.     Although    the   Fifth    Circuit      upheld       the   district     court's

dismissal of the plaintiff's complaint based on qualified immunity,

the     Fifth    Circuit     recognized          that        certain    intentionally

discriminatory policies, practices, and customs of law enforcement

with regard to domestic assault and abuse cases may violate the

Equal Protection Clause.          234 F.3d at 914            (applying the principle

announced in DeShaney v.           Winnebago County Department of Social

Services, 109 S. Ct. 998, 1004 n. 3 (1989), that "a State may not

             selectively   deny     its     protective        services      to   certain

disfavored      minorities   without        violating         the   Equal    Protection

Clause") .      The Fifth Circuit specifically approved the approach

articulated in Watson v. City of Kansas City, Kansas, 857 F.2d 690,

694    (lOth Cir. 1988), stating that

       to sustain a gender-based Equal Protection claim based on
       law enforcement policies, practices, and customs toward

                                          -13-
     domestic assault and abuse cases, a plaintiff must show:
     (1) the existence of a policy, practice, or custom of law
     enforcement to provide less protection to victims of
     domestic assault than to victims of other assaults;
     (2) that discrimination against women was a motivating
     factor; and (3) that the plaintiff was injured by the
     policy, custom, or practice.

Shipp, 234 F.3d at 914.

     In adopting the Watson test, the ShipP court recognized that

the plaintiff's allegations that domestic violence victims were

treated differently than other crime victims was a route to proving

gender-based discrimination because a disproportionate amount of

domestic violence victims are women and because the thrust of the

argument   was   that   domestic     violence   victims    were    treated

differently because they are women.        Id. at 913.     However, since

the Fifth Circuit had not previously adopted the Watson approach,

the Shipp court held that the defendants were entitled to the

defense of qualified immunity because the law it announced was not

clearly established when the acts at issue occurred.         Id. at 915.

In Beltran, 367 F.3d at 304-05, the Fifth Circuit reiterated that

allegations   that   victims   of    domestic   violence    were   treated

differently than other crime victims is a route to proving gender-

based discrimination, but also reiterated that "a plaintiff must

show that discrimination against women is the 'motivating factor'

behind governmental policies that are alleged to be improper."         Id.

at 305.




                                    -14-
        Plaintiff argues that her "complaint provides identifies [sic]

multiple        examples     of   illegitimate distinctions               CFISD made when

addressing dating violence and sexual assault committed by male

students, both generally and specifically with regard to her own

complaints. " 29            But missing from plaintiff's pleadings are any

allegations         that     CFISD       treated       victims   of    domestic     violence

differently than it treated victims of non-domestic violence,                                or

that    females      were treated differently than males under                       similar

circumstances.              The   lack     of    gender-based         allegations    in     the

plaintiff's complaint distinguishes the allegations at issue in

this case from those at issue in Alice L., a case that- as here-

involved a        student-on-student sexual assault.                     In Alice L.        the

court denied the defendants'                    motion to dismiss         the plaintiffs'

equal        protection      claims      because        the   complaint    contained        the

following gender-based allegations:

        Here, Plaintiff alleges Dusek selectively denied the
        school district's protective      services to R.L.     in
        violation of the Equal Protection Clause by intentionally
        treating allegations of abuse by a female perpetrator as
        less serious than allegations of abuse by a male
        perpetrator.   Plaintiff alleges discrimination against
        women was a motivating factor in that Dusek thought a
        female perpetrator was inherently less dangerous than a
        male perpetrator.

2 007   WL     971 0282 ,    at   *5 .     The   closest      that    plaintiff     comes    to

alleging gender-based discrimination is her allegation that "CFISD

had a custom, policy and practice of failing to properly record,


        29
             Id. at 27.

                                                -15-
process,      and    investigate       reports       of   sexual    assault      and dating

violence      against       female    students       based   on     gender      and   gender-

stereotypes. " 30 However, missing from plaintiff's complaint are any

allegations of fact that permit the court to draw the reasonable

inference      that     CFISD        failed    to     investigate        her     assault     or

subsequent harassment due to discriminatory animus for her gender.

Accordingly,         plaintiff has failed to state a facially plausible

claim for violation of her right to equal protection.



               (b)    Plaintiff's Fails to Assert a Cause of Action for
                      Violation of the Right to Due Process

      Plaintiff's Complaint asserts two causes of action:                              (1)   for

violation of Title IX of the Education Act of 1972; 31 and (2)                               for

violation      of     the    Equal     Protection         Clause    of    the     Fourteenth

Amendment . 32       Plaintiff's Complaint does not contain a cause of

action for violation of the right to due process. 33                           Nevertheless,

citing~~      9-11, 25-27, 31-32, 42, 56-57, 60, 62-63, 66-67, and 102-

105 of her Complaint,              plaintiff argues          that    she has      raised "a

viable substantive due process claim based on a theory of state-


      30
           Plaintiff's Complaint, Docket Entry No. 1, p. 19                       ~   98.
      31
           Id. at 16-18      ~~   81-92.
      32
           Id. at 18-21      ~~   93-107.
      33
      Plaintiff' s  Opposition,   Docket Entry No.  11,  p.   27
(recognizing that this claim is "not set forth separately or
identified   specifically   under  the   heading of  'Fourteenth
Amendment'" in her Complaint).

                                              -16-
created danger." 34       Citing inter alia Doe v. Covington County School

District, 675 F.3d 849, 865 (5th Cir. 2012)                    (en bane), and Doe v.

Ennis Independent School District, No. 3:05-CV-1999-R(BH), 2007 WL

273550 (N.D. Tex. January 31, 2007), plaintiff argues that because

the Fifth Circuit has repeatedly declined to expressly adopt or

reject the state-created danger theory, district courts should hold

open the viability of the theory and "consider whether facts as

pled or proven were sufficient to support a                       finding       of state-

created danger." 35        See Kemp v. City of Houston, No. Civ. A. H-10-

3011, 2013 WL 4459049, *5 (S.D. Tex. August 16, 2013)                      (Miller, J.)

(recognizing       that     "it   is       appropriate   for    district        courts    to

entertain the theory even though the Fifth Circuit has not adopted

it . . . [because]            . the Fifth Circuit has not indicted that it

would be unwilling to adopt the theory in the appropriate case").

      Defendant      has     filed     a    reply    "object[ing]    to     Plaintiff's

attempt to amend her pleadings to add a substantive due process

'state-created danger'            theory to this lawsuit,           by claiming that

[defendant]       somehow    'overlook[ed]          significant portions of Roe's

Complaint. " 36     Defendant asserts that it "did not                'overlook'         the

state-created danger claim in Plaintiff's Complaint; it simply is



      34Id.


      35
           Id. at 29.
      36
      Defendant' s Reply, Docket Entry No. 12, p.                          10     (quoting
Plaintiff's Opposition, Docket Entry No. 11, p. 27).

                                             -17-
not there. " 37       Defendant argues that "[r]aising a new, unpled claim

in   response        to    a   motion     to   dismiss       is    an    improper method         for

amending pleadings," 38 and that                     "[b]ecause the Fifth Circuit has

repeatedly         disavowed      any     adoption      of     the      state-created      danger

theory,          [defendant]      would    request       that      the     Court    require      the

Plaintiff         more     formally      move    to     amend      her     pleadings,      so    the

viability and application of such a                         claim can be more properly

briefed. " 39

      The Fifth Circuit has not only declined to adopt a                                   state-

created danger theory numerous times, but has also expressly stated

in   an     en    bane     opinion      that    it    has    not     adopted       the   theory.

Covington County, 675 F.3d at 865 (discussing previous cases that

declined to adopt the theory) .                   In Covington County, however, the

Fifth Circuit noted that it declined to adopt the theory because

the allegations in that case did not support the theory.                                        Id.

Review of prior cases in which the Fifth Circuit has discussed the

state-created            danger    theory       leads    the      court     to   conclude       that

although the Fifth Circuit has not yet found a case in which it

believed the evidence              (as opposed to the pleadings)                     supported a

state-created danger theory of recovery,                             the   Fifth Circuit has

nevertheless indicated that it would be willing to adopt the theory


      37Id.

      38
           Id. at 10-11.
      39
           Id.    at 11.

                                                -18-
in an appropriate case.   See Scanlan v. Texas A & M University, 343

F.3d 533, 537-38 (5th Cir. 2003)   (remanding action to the district

court upon finding that the plaintiffs had stated a    §   1983 claim

under the state-created danger theory) .

     In Covington County the Fifth Circuit stated:

     Although we have not recognized the [state-created
     danger] theory, we have stated the elements that such a
     cause of action would require.        The Scanlan panel
     explained that the state-created danger theory requires
     "a plaintiff [to] show [ 1] the defendants used their
     authority to create a dangerous environment for the
     plaintiff and [2]       that the defendants acted with
     deliberate indifference to the plight of the plaintiff."
     Scanlan, 343 F. 3d at 537-38.    To establish deliberate
     indifference for purposes of state-created danger, the
     plaintiff must show that "[t]he environment created by
     the state actors must be dangerous; they must know it is
     dangerous; and . . . they must have used their authority
     to create an opportunity that would not otherwise have
     existed for the third party's crime to occur."
     Piotrowski v. City of Houston, 237 F.3d 567, 585 (5th
     Cir.  2 001)  ( citation and internal quotation marks
     omitted); see also McClendon, 305 F.3d at 326 n. 8 ("To
     act with deliberate indifference, a state actor must know
     of and disregard an excessive risk to the victim's health
     or safety.") (internal quotation marks and alterations
     omitted). Critically, this court has explained that the
     "state-created danger theory is inapposite without a
     known victim."      Rios, 444 F.3d at 424 (citation and
     internal quotation marks omitted); see also Lester v.
     City of Coll. Station, 103 Fed. Appx. 814, 815-16 (5th
     Cir. 2004) ("Even if it is assumed that the state-created
     danger theory applies, liability exists only if the state
     actor is aware of an immediate danger facing a known
     victim.") (citing Saenz v. Heldenfels Bros., Inc., 183
     F.3d 389, 392 (5th Cir. 1999) (emphasis added).

675 F.3d at 865.

     Plaintiff argues that her due process claim should survive

dismissal at this state of the proceedings because she


                                -19-
       has alleged that she was placed in danger as a result of
       acts and omissions by CFISD both before and after the
       brutal sexual assault.   Through its custom and practice
       of ignoring sexual activity that occurred in the high
       school stairwells and refusing to enforce the student
       code   of  conduct   and  policies   prohibiting   sexual
       harassment, sexual assault and dating violence, CFISD
       created a dangerous environment and increased the risk of
       harm to Roe from her abusive boyfriend. 40

Plaintiff's allegations do not assert a state-created danger claim

because they do not allege the existence of immediate danger facing

a known victim.        At most plaintiff alleges that school officials

were   aware     of   some   general   deficiencies    in   school   security.

Plaintiff does not allege that the school knew about an immediate

danger to her,        nor can the court infer such knowledge from the

pleadings.        Without    such allegations,   the    state-created danger

claim necessarily fails.

       The Fifth Circuit has

       consistently cautioned against finding liability under
       the state-created danger theory based upon an ineffective
       policy or practice in cases where the plaintiff's injury
       is inflicted by a private actor.    In Rivera v. Houston
       Independent School District, for example, we rejected a
       state-created danger claim against a school after a
       student died as a result of gang-related violence, and
       explained:

               [T] o hold HISD responsible for the ultimate
               ineffectiveness of [its policies designed to
               combat gang violence] would turn the Due
               Process Clause's limited duty of care and
               protection into a guarantee of shelter from
               private violence.      This result would be
               inimical to the Supreme Court's conclusion [in
               DeShaney] that the Due Process Clause does not


       40
            Plaintiff's Opposition, Docket Entry No. 11, pp. 30-31.

                                       -20-
             require the State to protect individuals from
             private violence.

      349 F.3d [244,] 250 [5th Cir. 2003]; see also Doe v.
      Hillsboro Independent Sch. Dist., 113 F.3d 1412, 1415
      (5th Cir. 1997) [(en bane)] (finding no viable state-
      created danger claim in case where student was raped by
      a school custodian with no known criminal history, and
      explaining that a "post hoc attribution of known danger
      would turn inside out this limited exception to the
      principle of no duty").

Covington County, 675 F.3d at 866.                The court therefore concludes

that even if the state-created danger theory were viable in this

circuit, the plaintiff's factual allegations do not support a claim

under that theory.



      2.     Plaintiff Fails to Allege Facts that Support a Plausible
             Claim for Governmental Liability

      Defendant argues that the court should dismiss plaintiff's

§   1983 claim because she has failed to plead sufficient facts to

establish local government liability under Monell,                        in which the

Court stated: "[I]t is when execution of a government's policy or

custom, whether made by its lawmakers or by those whose edicts or

acts may fairly be said to represent official policy, inflicts the

injury     that   the   government    as    an    entity    is   responsible           under

§   1983."    98 S.     Ct.   at 2037-38.         Because a      local governmental

entity     like   CFISD   cannot     be    held    liable     under   §     1983       on   a

respondeat superior theory, id. at 2036, to state a viable                         §    1983

claim against CFISD, plaintiff must allege facts capable of raising

an inference that:

                                          -21-
     (1)     the constitutional violation was caused as the
             direct result of the execution of an official
             "custom" or "policy";

     (2)     the custom or policy was approved or sanctioned by
             the entity's "final policymaker"; and

     ( 3)    the final policymaker acted with "deliberate
             indifference" and the custom or policy was the
             "moving force" behind the violation.

See Piotrowski, 237 F.3d at 578.        Only by satisfying all three of

these elements can a plaintiff "distinguish individual violations

perpetrated by local government employees from those that can be

fairly identified as actions of the government itself."                 Id.



              (a)   Plaintiff's Official Policy,      Custom,   or    Practice
                    Allegations Fail

     Plaintiff alleges that the CFISD Board of Trustees adopted

"official"      policies   pertaining   to   sexual   assault   and       dating
                                             41
violence, harassment, and retaliation,            but does not allege that

these official policies required school staff to ignore sexual

assault of students, to conduct faulty investigations, or to harass

or discriminate against any class of students.          Instead, plaintiff

alleges that CFISD had a policy,        custom,    or practice -      official

and/or unofficial - of providing less protection to female victims

of sexual assault and dating violence. 42           Plaintiff also alleges



     41
      Plaintiff' s Complaint, Docket Entry No. 1, pp. 6-8          ~~    25-33);
Plaintiff's Opposition, Docket Entry No. 11, pp. 20-21.

                                                                         ~~
     42
          Plaintiff's Complaint, Docket Entry No. 1, pp. 19-20                100-

                                   -22-
that    CFISD         did    not    properly         hire    and    train     staff    and     police

officers charged with preventing,                       recognizing,          and responding to

complaints of sexual assault and dating violence giving rise to an

official and/or unofficial policy,                          custom,    or practice condoning

the misconduct to which she was                         subjected. 43         Thus,     instead of

pointing to a formally adopted policy that was the "moving force"

behind the constitutional violations that she alleges, plaintiff

contends that CFISD is liable under § 1983 because the officials at

Cypress        Creek        High    School     failed       to     properly    investigate              her

complaints of assault, harassment, and retaliation, and failed to

properly hire or train the school staff and officers to properly

respond to           complaints          of   such    incidents.          Asserting         that    "the

failure        to     train        municipal     employees          may     also   constitute             a

'policy,' when it 'reflects a "deliberate" or "conscious" choice by

a   municipality, '" 44              plaintiff         argues       that     she      has     alleged

"sufficient            facts        to    support       a    plausible        inference            of     a

constitutionally infirm custom, practice or policy." 45

       Acts that do not rise to the level of official policy may

create governmental liability if they are sufficiently widespread



       42
            ( •••   continued)
103.
       43
            Id. at 20-21 ':II 104.
       44
            Plaintiff's Opposition, Docket Entry No. 11, p. 22.
       45Id.


                                                 -23-
and pervasive to constitute a "custom" or "practice."                     To survive

a motion to dismiss            on an unconstitutional         custom or practice

claim, plaintiff must point to factual allegations sufficient to

allow a reasonable inference that there was a pattern of misconduct

involving similar acts.            See     Zarnow v.      City of Wichita         Falls,

Texas, 614 F.3d 161, 169 (5th Cir. 2010), cert. denied, 131 S. Ct.

3059   (2011)   ("A customary policy consists of actions that have

occurred for so long and with such frequency that the course of

conduct demonstrates the governing body's knowledge and acceptance

of   the    disputed   conduct.") .         Moreover,      "[a]   pattern       requires

similarity and specificity;            '[p]rior indications cannot simply be

for any and all "bad" or unwise acts, but rather must point to the

specific violation in question.'"                 Peterson v. City of Fort Worth,

Texas, 588 F.3d 838, 851 (5th Cir. 2009), cert. denied, 131 S. Ct.

66 (2010).      A single act of sexual assault by a student directed

solely at another student does not demonstrate a custom or policy

of the school district to be deliberately indifferent to sexual

assault as a general matter.              See McConney v. City of Houston, 863

F.2d   1180,    1184     (5th   Cir.    1989)      (recognizing    that     a   pattern

requires     "sufficiently       numerous         prior   incidents");    Pineda      v.

City of Houston,         291    F.3d 325,       329-30    (5th Cir.   2002),       cert.

denied,     123 S. Ct.    893    (2003)     (holding that eleven incidents of

warrantless entry did not support a pattern of unconstitutional

warrantless entry in one of the nation's largest cities and police

forces) .

                                           -24-
       Plaintiff    has     not    alleged     facts    capable        of   raising      a

reasonable inference that there were other incidents of student-on-

-student sexual assault, harassment, or bullying at Cypress Creek

High   School     or at    any other CFISD school.              Nor has      plaintiff

alleged facts capable of raising a reasonable inference that other

incidents    of    student-on-student        sexual    assault,    harassment,          or

bullying    occurred      long    enough or    frequently       enough      to   warrant

attributing knowledge or constructive knowledge to CFISD's Board of

Trustees, or that such conduct was caused by defective policies or

by the board's failure to adopt different policies.                     "[P]roof of a

single instance of unconstitutional activity is not sufficient for

§   1983 municipal liability."          Valentine Foundation v. Uphoff, 211

F. App'x 276, 278         (5th Cir. 2006)      (per curiam)      (citing McConney,

863 F.2d at 1184 ("Isolated instances . . . are inadequate to prove

knowledge and acquiescence by policymakers.")).

       Plaintiff's allegations that defendant failed to properly hire

or train school staff or police officers are similarly deficient

due to plaintiff's failure to allege facts capable of proving a

pattern of prior incidents.             See Sanders-Burns v. City of Plano,

594 F.3d 366, 382 (5th Cir. 2010).             Nor has plaintiff alleged facts

capable of proving that the need for better hiring or training

practices    was    "obvious      and   obviously      likely     to    result     in    a

constitutional violation" as required to support liability based on

a single incident.          Id.    Because plaintiff has failed to allege


                                        -25-
facts capable of proving a pattern of constitutional violations

that would have made it obvious to CFISD's Board of Trustees that

different policies for hiring or training school personnel were

needed to prevent       the    harm that    occurred to       plaintiff,      or    to

prevent   students      from    sexually         assaulting   other        students,

plaintiff's   factual    allegations       are    not   sufficient    to    state    a

§ 198 3 claim against CFISD based on her assertions that CFISD

maintained a custom or practice of providing less protection to

female assault victims or of deliberately ignoring acts of student-

on-student sexual misconduct. 46


     46
      Quoting Thomas v. City of Galveston, Texas, 800 F.Supp.3d
826, 842 (S.D. Tex. 2011), plaintiff argues that she has alleged
sufficient   facts  to   support   a  plausible   inference   of  a
constitutionally infirm policy, custom, or practice, because "it is
exceedingly rare that a plaintiff will have access to (or personal
knowledge of) specific details regarding the existence or absence
of internal policies or training procedures prior to discovery."
Plaintiff's Opposition, Docket Entry No. 11, p. 22. In Thomas the
court sought to harmonize the Fifth Circuit's holding in Leatherman
v. Tarrant County Narcotics Intelligence & Coordination Unit, 113
S. Ct. 1160 (1993), that there is no heightened pleading standard
for§ 1983 claims against municipalities, with the Supreme Court's
subsequent holdings in Twombly, 127 S. Ct. at 197 4, requiring
plaintiffs to plead enough facts to state a claim to relief that is
plausible on its face, and Iqbal, 129 S. Ct. at 1949, that "[a]
claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged."     In Thomas,
the court suggested a "middle of the road" approach that requires
more than "boilerplate allegations," but would not require
plaintiffs to plead "specific factual details." 800 F.Supp.2d at
842. Thomas held that:

     [A] plaintiff suing a municipality must provide fair
     notice to the defendant, and this requires more than
     generically  restating  the  elements  of  municipal
                                                 (continued ... )

                                     -26-
              (b)    Plaintiff's Policy Maker Allegations Fail

     Asserting that "[i]dentification of the final policymaker is

a question of state law[,]" 47 and that "[u]nder well-established

Texas law,     the final policymaker for a Texas independent school

district     is     its   board   of   trustees," 48   defendant   argues   that

plaintiff has not alleged facts capable of raising a reasonable

inference that CFISD's Board of Trustees had any involvement in

what happened to her. 49



     46
       ( • • • continued)
     liability.       Allegations that provide such notice could
     include, but are not limited to, past incidents of
     misconduct to others, multiple harms that occurred to the
     plaintiff himself, misconduct that occurred in the open,
     the involvement of multiple officials in the misconduct,
     or the specific topic of the challenged policy or
     training inadequacy.

800 F. Supp. 2d at 843-44.

     Plaintiff neither alleges nor argues that the allegations in
her complaint satisfy the pleading standard stated in Thomas.
Although plaintiff seems to argue that under Thomas she has no
pleading responsibility to factually identify the policies she
claims resulted in her constitutional deprivations, plaintiff fails
to acknowledge that the Thomas court granted the defendant's motion
to dismiss because plaintiff failed to plead facts sufficient to
support claims of governmental liability. Plaintiff's allegations
suffer from the same deficiencies identified in Thomas. Plaintiff
repeatedly   asserts   the   boilerplate   Monell   standards   for
governmental liability, but she fails to support her allegations
with any facts capable of raising a reasonable inference that the
defendant is liable for the misconduct alleged.
     47
          Defendant' s M/D, Docket Entry No. 9, p. 11.
     48Id.


     49
          Id. at 11-12.

                                        -27-
      Plaintiff responds that she has sufficiently pled facts that

CFISD's Board of Trustees

      delegated final policy-making authority to the CFISD
      chief of police through its Board Policy CKE (LOCAL) "for
      the administration of police services," which would
      include CFDP's investigation and response to sexual
      assaults on campus, CFPD's interaction and cooperation
      with local law enforcement and CFPD's enforcement of the
      law and student code of conduct. 50

In pertinent part plaintiff alleges:

      Through CFISD Board Policy CKE (LOCAL), the Board of
      Trustees delegates final policy making authority as it
      relates to the operation of police department to the CFPD
      chief of police: "To carry out the provisions of this
      policy, the police department shall compile and maintain
      a departmental regulations manual that describes and sets
      forth departmental regulations, operational procedures,
      and rules pertaining to the administration of police
      services.   The chief of police shall review the manual
      annually and make any appropriate revisions. 51

Plaintiff also argues that contrary to defendant's arguments, she

has   also    identified policies      over which the         Board of Trustees

retains control and final policymaking authority as the impetus for

her constitutional injuries,           ~'     CFISD' s   2013-2014     Discipline

Management      Plan   and   Student   Code   of   Conduct,    and    CFISD     Board

Policies FFH(LEGAL) and FFH (LOCAL) . 52           Plaintiff argues that she

has   also     alleged   widespread    customs,     practices,       and   policies



      50
      Plaintiff's Opposition, Docket Entry No. 11, p. 20 (citing
Plaintiff's Complaint, Docket Entry No. 1, pp. 6-8 ~~ 28-33).
      51
           Plaintiff's Complaint, Docket Entry No. 1, pp. 7-8,              ~   33.
      52
      Plaintiff' s Opposition, Docket Entry No. 11, pp. 20-21
(citing Plaintiff's Complaint, Docket Entry No. 1, p. 6 ~~ 25-27).

                                       -28-
attributable to the Board of Trustees that were the moving force

behind her constitutional injuries,           ~'


      refusing to investigate violations of the law and the
      student code of conduct, specifically with regard to
      offenses of sexual assault and dating violence; refusing
      to enforce the student code of conduct by appropriately
      disciplining male students who commit sexual assault and
      dating violence; and failing to comply with Texas law and
      its "paper policy" to prevent sexual assault and dating
      violence on its campuses and failing to protect female
      victims. 53

      Identification of the "final policymaker" is a question of

state law.       See City of St. Louis v. Praprotnik, 108 S. Ct. 915,

924 (1988).       The "final policymaker" is the official or officials

whose decisions are unconstrained by policies imposed by a higher

authority.      See Beattie v. Madison County School District, 254 F.3d

595, 603 (5th Cir. 2001)          (explaining that a superintendent is not

a final policymaker because her decision was subject to review by

the   school     board) .    Under    Texas   law    the   final   policy-making

authority      for   a   school   district    is    the    district's   board   of

trustees.      See Texas Education Code§§ 11.151 & 11.1511.              See also

Rivera, 349 F.3d at 247 & n. 2 (quoting Tex. Educ. Code§ 11.151(b)

("Texas law unequivocally delegates to the Board                   'the exclusive

power and duty to govern and oversee the management of the public

schools of the district.'")).

      Plaintiff's Original Complaint fails to allege facts capable

of linking any unconstitutional policy,               practice,     or custom to


      53
           Id. at 21.

                                       -29-
CFISD's Board of Trustees.             Instead,        plaintiff alleges that the

CFISD Board of Trustees delegated final policymaking authority to

the Chief of the CFPD.           In pertinent part plaintiff alleges:

     The constitutional injury inflicted by CFISD was caused
     by a person(s) with final policy making authority. Non-
     retired CFISD Chief of Police Alan Bragg established the
     department in 2011 and was police chief during all
     relevant times.     The Board of Trustees specifically
     delegated final policy making authority to the police
     chief in the operation of the police department.     Upon
     information and belief, Roe alleges that Bragg knew about
     the above described conduct, facilitated it, condoned it,
     and/ or turned a blind eye to it. 54

But missing from plaintiff's complaint are any facts supporting a

conclusion        that     CFISD's    Board       of   Trustees     delegated       final

policymaking authority to the chief of the CFPD.                      See McCall v.

Dallas Independent School District, 169 F. Supp. 2d 627, 635 (N.D.

Tex. 2001)     (plaintiff's complaint was deficient because it failed

"to allege any facts supporting a conclusion" that the school board

delegated policymaking authority to the superintendent).                     See also

Rivera,     349     F.3d   at   248   (distinguishing        decision-making         from

policy-making) .         Also missing from plaintiff's complaint are any

allegations of fact capable of raising an inference that CFISD's

Board of Trustees or CFISD's Chief of Police had any knowledge,

awareness,     or    involvement      in   any of      the   acts   about   which     she

complains.     Although plaintiff alleges that CFISD's Chief of Police

knew of the conduct about which she complains,                      facilitated it,



     54
          Plaintiff's Complaint, Docket Entry No. 1, pp. 19-20                  ~    100.

                                           -30-
                                                             55
condoned it, and/or turned a blind eye to it,                     plaintiff fails to

allege any facts showing how the Board of Trustees or the Chief of

Police would have gained such knowledge or when.                     See Saldana v.

Angleton Independent School District, Civil Action No. 3:16-CV-159,

2017 WL 749292, at *5       (S.D. Tex. 2017)          (finding allegations that

school board had actual          knowledge of the        first       assault of the

plaintiff's child deficient because the plaintiff failed to allege

facts explaining how the school board may have gained knowledge or

when).       Accordingly,      the        court   concludes       that    plaintiff's

allegations fail to allege facts capable of raising an inference

that any of the policies,         customs,        or practices about which she

complains     were    approved       or     sanctioned   by         CFISD's    "final

policymaker."



    IV.     Plaintiffs' Request for Leave to Amend Will Be Denied

     At     the   end of her     responsive briefing to             the   defendant's

motions     to dismiss,   the plaintiff           requests    leave to     amend her

complaint "[s]hould the Court determine it necessary . . . to more

specifically label her claim of due process under the state-created

danger theory. " 56   Asserting that her due process claim based on the

state-created danger theory should survive dismissal at this stage

of the proceedings, plaintiff states:


     55
          Plaintiff's Complaint, Docket Entry No. 1, pp. 19-20                 ~   100.
     56
          P1aintiff's Opposition, Docket Entry No. 11, p. 31.

                                           -31-
        Here, Roe has alleged that she was placed in danger as a
        result of acts and omissions by CFISD both before and
        after the brutal sexual assault. Through its custom and
        practice of ignoring sexual activity that occurred in the
        high school stairwells and refusing to enforce the
        student code of conduct and policies prohibiting sexual
        harassment, sexual assault and dating violence, CFISD
        created a dangerous environment and increased the risk of
        harm to Roe from her abusive boyfriend. 57

        Federal Rule of Civil Procedure 15 (a) ( 2)                           states that "[t]he

court        should     freely    give      leave        [to       amend]      when        justice        so

requires."            "Although Rule        15 (a)       'evinces        a    bias        in    favor    of

granting        leave    to     amend,'     it     is    not       automatic."                 Matter    of

Southmark Corp., 88 F.3d 311, 314 (5th Cir. 1996), cert denied, 117

S. Ct. 686 (1997)          (quoting Dussouy v. Gulf Coast Investment Corp.,

660 F.2d 594, 597 (5th Cir. 1981)).                       "A decision to grant leave is

within the discretion of the trial court.                           Its discretion, however,

is   not       broad    enough     to     permit        denial      if       the        court    lacks        a

substantial reason to do so."                    Id.     (citing State of Louisiana v.

Litton Mortgage Co., 50 F.3d 1298, 1302-1303 (5th Cir. 1995)                                            (per

curiam)).            Generally,     a     district        court      errs          in    dismissing           a

complaint for failure to state a claim under Rule 12(b) (6) without

giving the plaintiff an opportunity to amend.                                  Bazrowx v. Scott,

13 6 F. 3d 1053,         1054    (5th Cir.)        (per curiam) ,             cert.        denied,      119

S.   Ct.       156     (1998).      If,     however,           a     complaint            alleges       the

plaintiff's best case, there is no need for further amendment.                                          Id.

See also Jones v. Greninger, 188 F.3d 322, 327 (5th Cir. 1999)                                          (per


        57
             Id. at 30-31.

                                              -32-
curiam)   (dismissing plaintiff's prose action because court could

perceive of no viable claim plaintiff could include in an amended

complaint based on the underlying facts).                The Fifth Circuit has

also held that in exercising its discretion, a court may consider

various     criteria    including,     inter    alia,    the   futility      of   the

proposed amendment.       See Whitaker v. City of Houston, Texas,                 963

F.2d 831,    836   (5th Cir.   1992)    (citing Foman v.       Davis,   83 S. Ct.

227, 230 (1962)).

     Plaintiff filed this action on August 17, 2018                 (Docket Entry

No. 1), defendant filed its motion to dismiss on October 19, 2018

(Docket Entry No. 9), and plaintiff responded on November 9, 2018,

(Docket Entry No. 11), by arguing that her complaint is factually

sufficient to survive defendant's motion to dismiss.                Nevertheless,

in the last paragraphs of her response to the defendant's motion to

dismiss     plaintiff,    includes      a     request    for    leave   to    amend

unaccompanied by a proposed amendment.               The law in this circuit is

that plaintiffs are not entitled to an opportunity to satisfy the

pleading requirements for governmental liability when, in response

to a motion to dismiss, the plaintiffs simply declare the adequacy

of their complaint and fail to take advantage of the opportunity to

amend as a matter of right.            See Spiller v. City of Texas City,

Police    Department,    130   F.3d    162,    167    (5th   Cir.   1997)    (citing

Jacquez v. Procunier, 801 F.2d 789, 792-793 (5th Cir. 1986)).                     See

also Babb v. Dorman, 33 F.3d 472,             479    (5th Cir. 1994)    (affirming


                                       -33-
district court's refusal to grant plaintiff leave to amend his

complaint       after    it     had    granted       defendant's           motion       to    dismiss

because plaintiff had declared the sufficiency of his pleadings and

failed to offer a sufficient amended complaint in response to the

defendant's motion).

     Moreover, for the reasons stated in§ III.B.1(b), above, the

court has already concluded that the facts                                as   alleged are not

sufficient to support a substantive due process claim under the

state-created         danger        theory.             For    the        reasons       stated       in

§   III.B.1(b),         above,        the    court       is    persuaded        that         granting

plaintiff's motion for leave to amend to add a due process claim

based on the state-created danger theory of liability would be

futile.        See Rio Grande Royalty Co. v. Energy Transfer Partners,

620 F.3d 465, 468 (5th Cir. 2010)                  ("The trial court acts within its

discretion in denying leave to amend where the proposed amendment

would     be    futile        because       it    could       not    survive        a     motion     to

dismiss.").        Accordingly,             the plaintiff's request                 for      leave to

amend will be denied.



                               V.     Conclusions and Order

        For the reasons stated in§ III, above, Defendant's Motion to

Dismiss Plaintiff's Section 1983 Claim                          (Docket Entry No.               9)   is

GRANTED.        For     the    reasons       stated in §            IV,    above,       plaintiff's

request for leave to file an amended complaint to assert a due


                                                 -34-
process claim based on the state-created danger theory made in the

final paragraphs of Plaintiff's Opposition to Defendant's Motion to

Dismiss Plaintiff's Section 1983 Claim (Docket Entry No. 11), is

DENIED. Accordingly, plaintiff's claim for violation of the Equal

Protection Clause of the     Fourteenth Amendment      asserted against

Cypress-Fairbanks    Independent   School   District   under   42   U.S.C.

§   1983 is DISMISSED WITH PREJUDICE.

        SIGNED at Houston, Texas, on this the 29th day of November,

2018.




                                          UNITED STATES DISTRICT JUDGE




                                   -35-
